Hanna, J.
Suit by Oonnelly, assignee, on a promissory nóte, which is averred to have been executed to Mary Góók, and by her assigned to the plaintiff. The copy of the note also purports to have indorsed thereon the name of Joseph Ooole. There is no averment showing the relation which he sustained. One paragraph of the answer alleges, that at the time of the attempted assignment, said Mary was, and continued to be, a married woman; that her husband should have joined, &c., and not having done so, that he and said Mary should have been made defendants. Reply to this paragraph. 1. A denial; 2. That Joseph Ooole, the husband of Mary, concurred and joined in said assignment, and approved the same. Trial by the Court. Special finding of facts, and general finding for plaintiff.
It is specially found, that at the date of the assignment, namely, February 7, 1859, Mary Ooole was a married woman. That her husband, Joseph, was present, assented to, and concurred in, said assignment, but did not indorse his name on said note until March 17, 1859;' that the note was the separate property of said Mary. The trial was on March 21, 1859.
As it has heretofore been decided that the wife can not transfer her personal property without the consent of her husband, Scott v. Scott, 13 Ind. 227; Ruse v. Cohran, 10 id. 195, the question now presented is, whether that consent is here properly shown.
It is contended that the only legal mode of signifying such consent is by indorsement on the note. We can not concur in this view. By the statute, the title to her separate property is in the wife, in certain instances. We are of *142opinion that she can, when she has acted in pursuance of that statute, transfer that title to another. As the husband does not, under the,statute, possess such title as would enable him, by indorsement, to transfer the legal interest in such note, there can be no utility in such act, except to evidence his assent to the disposal of the note by the wife. It appears to us that other, as conclusive, evidence of such consent could be produced.
A. Paggy, for appellants.
P. E. Williamson, for appellee.
We are, therefore, of opinion that the facts pleaded, and found by the Court, in that respect, authorized the judgment.
Per Curiam.
The judgment is affirmed, with 5 per cent, damages and costs.